Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- x
SCUDERIA CAMERON GLICKENHAUS LLC, 19 Civ. 10118 (NSR) (LMS)
Plaintiff, STIPULATED
vs CONFIDENTIALITY
AGREEMENT AND
FAST F OSITES INC.
ORWARD COMPOS ; [PROPOSED]
Defendant. PROTECTIVE ORDER _

 

 

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Patty”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in the above-

captioned action (the “Action”);

WHEREAS, the Court having found that good cause exists for issuance of an
approptiately tailored confidentiality order governing discovery in this Action, and the

Parties, through counsel, having stipulated to the following provisions, it is hereby

ORDERED that any person subject to this Order — including without limitation the
patties to this action, their attorneys, representatives, agents, expetts and consultants, acting
as such, all third parties providing discovery in this actton, and all other interested persons
with actual notice of this Order shall adhere to the following terms, upon pain of contempt

and any other sanction deemed appropriate by the Court:

 
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 2 of 13

Discovery Materials May Be Designated as Confidential

1. This Protective Order shall be applicable to and govern all depositions,
documents, ot electronically stored information exchanged between the Patties prior to
formal discovety or produced by the Parties or any third patties in response to requests for
production, subpoenas, answers to interrogatoties, responses to requests for admission, and
other discovery taken pursuant to the Federal Rules of Civil Procedure, as well as any other
information and materials hereafter furnished, directly or indirectly (including in connection
with any mediation or settlement negotiations among the Parties), by or on behalf of any

Party in connection with this Action (collectively, “Discovery Materials”’).

2. The person producing Discovery Materials may designate as “Confidential”
any portion thereof that the Party reasonably and in good faith believes comprise ot reflect
confidential and/or proprietary information which is not generally known and which the
Party normally would not reveal to third parties or would cause third parties to maintain in
confidence, including, without limitation, proprietary, commercially sensitive, or otherwise
confidential financial, business, commercial, trade secret, research, development, technical,
strategic, and/or personal information, the public disclosure of which is either restricted by
law ot would likely, in the good faith opinion of the producing person, seriously harm the
producing person’s business, commercial, financial, or personal interests or cause the

producing person to violate his, her, ot its privacy or confidentiality obligations to others.

3. The person producing Discovery Materials may designate as “Highly

Confidential” any portion thereof that the Party reasonably and in good faith believes is of
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 3 of 13

such a personally, commercially, or competitively sensitive nature that disclosute to persons
other than those specified herein could reasonably be expected to result in injury to that
Party. “Highly Confidential” Discovery Materials shall include, without limitation,
information that is not known or available to the public and that constitutes, contains or
reflects trade secrets; proprietary business information, methods or processes, financial data,
reports, or analysis; pricing or cost information; customet of consumer information; sales
and marketing information, analysis, or planning; and other confidential information that is
highly proprietary or competitively sensitive. Discovery Materials designated either as
“Confidential” or “Highly Confidential’ shall collectively be referred to as Confidential

Discovery Material.

4, Any person subject to this Order who teceives from any other person any
Confidential Discovery Material shall use such Confidential Discovery Material solely for the
purpose of conducting the Action (not any other judicial or other proceeding) and for no
other purpose whatsoever, and shall not disclose, divulge, or communicate any such

Confidential Discovery Material to anyone else except as expressly permitted hereunder.

5, The designation of information ot material for purposes of this Order shall be

made in the following manner by the Party secking protection:

a. In the case of documents, electronically stored information,
interrogatory responses, responses to requests for admission, or other material (apart
from depositions): by affixing a plainly visible confidentiality designation legend

(“CONFIDENTIAL” ot “HIGHLY CONFIDENTIAL,” as appropriate) in a

 

 
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 4 of 13

manner that will not interfere with legibility or audibility: (@) on each page of any
document containing any confidential material; or (ij) physically on the outside of any
media for storing electronic documents, at the time such documents are produced ot
such information is disclosed, or as soon thereafter as the Party seeking protection
becomes aware of the confidential nature of the information or material disclosed
and sought to be protected hereunder. The terms “documents” and “electronically
stored information” as used in this Protective Order, shall have the broadest meaning
permissible under the Federal Rules of Civil Procedure and shall include, as relevant
and without limitation, all “writings,” “recordings,” and “photographs” as defined in
Rule 1001 of the Federal Rules of Evidence, and any information stored in or

through any computer system or other electronic ot optical data storage device;

b. In the case of depositions: (i) by a statement on the record, by counsel,
during such deposition that the entire transcript or portion thereof shall be
designated either “Confidential” or “Highly Confidential” hereunder; or (ii) by
written notice of such designation sent by counsel to all Parties within fifteen (15)
days after the Party’s counsel’s receipt of the transcript of the deposition. Tf so
designated, the final transcript of the designated testimony shall be bound in a
separate volume and marked “Confidential Information Governed by Protective
Order” by the reporter. At or before a deposition, the deponent or his or her
counsel, or any other counsel, acting in good faith, may invoke the provisions of this
Order in a timely manner, giving adequate warning to counsel for the Party that

testimony about to be given is deemed protected under this Order. Whether or not

4.
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 5 of 13

so designated on the tecord at deposition, the Parties shall treat all deposition
testimony as Confidential under this Order until the expiration of fifteen (15) days
after the Party’s counsel’s receipt of the transcript of the deposition. The Parties may
modify this procedure for any particular deposition through agreement on the tecord

at such deposition ot otherwise by written stipulation, without approval of the Coutt.

6. The disclosure of a document of information without designating it as
Confidential Discovery Material shall not constitute a waiver of the right to designate such
document or information as Confidential Discovery Material. If at any time prior to the
trial of this action, a producing petson realizes that some portion of Discovery Material that
that person previously produced without limitation should be designated as Confidential
Discovery Material, the producing petson may so designate that portion by promptly
notifying all parties in writing. Such designated portion of the Discovery Material will
thereafter be treated as Confidential under the terms of this Order. As soon as the receiving
Parties ate notified in writing of the inadvertent production, the information must be treated
as if it had been timely designated under this Order, and the receiving Parties must promptly
endeavor in good faith to obtain all copies of the document which they distributed or
disclosed to persons not authorized to access such information, as well as any copies made
by such persons, In addition, the producing person shall provide each other patty with
replacement versions of such Confidential Discovery Material that bears the “Confidential”

designation within five (5) business days of providing such notice.

 
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 6 of 13

7. Any non-party that produces or discloses information in this Action may
obtain protection of this Order by complying with the terms herein. To the extent a
discovery request is made to a non-party in this Action, any Party may notify such non-party

that the protections of this Order are available to such non-patty.

Who May Receive Confidential Materials

8. No petson subject to this Order, other than the producing person, shall
disclose any Confidential Discovery Material to any other petson whomsoever, except to:

(a) the Parties to this Action;

(b) the Parties’ counsel retained specifically for this action,
including any paralegal, clerical or other assistant employed
by such counsel and assigned specifically to work on this

Action;

(c) as to any document, its author, its addressee(s) and any
other petson shown on the face of the document as

having received a copy;

(d) any witness who counsel for a Party in good faith believes
may be called to testify at trial or deposition in this action,
provided such person has first executed a Non-Disclosure
Agreement in the form annexed hereto, and so long as the
witness is only shown the Confidential Discovery Material
during and in preparation for his/her testimony, or when
counsel has made a good faith determination that it is
necessary for purposes of prosecuting, defending, or

appealing this Action to show such information to the
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 7 of 13

witness, and the witness is not permitted to retain the

Confidential Discovery Material;

(e) any person tretained by a party to setve as an expert
witness of consultant or otherwise provide specialized
advice to counsel in connection with this Action, provided
such person has fitst executed a Non-Disclosure

Agreement in the form annexed hereto;

(f) stenographers and video technicians engaged to transcribe

or tecord depositions conducted in this Action;

(g) independent photocopying vendors, graphic production
services, conttact attorneys, electronic document
management vendors, or other litigation support services
employed by the Parties or their counsel to assist in this

Action, including computer service personnel performing

 

duties in relation to a computerized litigation system;
(h) the Court, its staff, and court reporters;

(i) any mediator appointed by the Court or agreed to by the
Parties who assists the Patties in trying to reach a

settlement of this Action;

) employees of the Parties’ insurance cartiers to whom it is
necessary that the Confidential Discovery Material be

shown for purposes of the Action; and

(k) any other person whom the producing person, or other
person designating the Confidential Discovery Material
agrees in writing may have access to such Confidential

Discovery Material.

 
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 8 of 13

9. Access to and/or disclosure of Confidential Discovery Material pursuant to
this Order shall only be permitted or made to the extent counsel reasonably and in good
faith believes that such access or disclosure is reasonably necessary to the prosecution or
defense of this Action. Notwithstanding any other provision of this Order, access to and/or
disclosure of Confidential Discovery Material designated as “HIGHLY
CONFIDENTIALY” shall only be made to those individuals described in Paragraphs 8(b)-
(k).

10. Prior to the disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 8(d) or 8(e) above, such person shall be provided by counsel
with a copy of this Order and shall sign a Non-Disclosure Agreement, in the form annexed
hereto, stating that that person has tead this Order and agrees to be bound by its terms.
Counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, atid produce
it to opposing counsel either prior to such person being permitted to testify (at deposition or

trial) or at the conclusion of the case, whichever comes first.

11. Each person receiving Confidential Discovery Material will maintain such
Confidential Discovery Material in confidence and will not reveal any portion of it to any
person not otherwise permitted pursuant to this Order without the prior written consent of

the producing Party’s counsel or an order by the Court authorizing such disclosure.

12. Any person who either objects to any designation of Confidential Discovery
Material, or who, by contrast, requests designation of Confidential Discovery Matcrial

produced by another party, may at any time prior to the trial of this action serve upon the

-8-
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 9 of 13

producing person and all other parties a written notice stating with particularity the grounds
of the objection or request. If agreement cannot be reached promptly, counsel for all
affected persons shall request a joint telephone call with the Court to obtain a ruling, The
information in question shall be treated as Confidential Discovery Material and subject to

the terms of this Order until otherwise agreed to by the Parties or ordered by the Coutt.

Filing Confidential Materials in this Action

13. Any Party may use information or documents designated as Confidential
Discovery Material duting any trial of this Action. In the event that any material designated
under this Order is used, described, characterized, excerpted or referenced in, or attached to,
any Court proceeding or submission in connection with this Action: (a) it shall not lose its
confidential status through such use; (b) the Parties shall take all steps reasonably required to
protect its confidentiality during such proceeding; and (c) the Party seeking to use the
material shall be allowed and is required to file such material under seal, except that upon the
default of the filing Party to so request, any Party may do so. Where possible, only
confidential portions of filings with the Court shall be filed under seal. The parties shall
follow Paragraph 3.B of Judge Smith’s Individual Practices with respect to pretrial requests

for filing under seal.

14. Each petson who has access to Confidential Discovery Material shall take all
due precautions to prevent the unauthorized or inadvertent disclosure of such material. This
Order has no effect upon, and its scope shall not extend to, any Party’s use of disclosure of

its own Confidential Discovery Material.

 
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 10 of 13

15. Nothing herein shall be construed as: (a) a waiver by any Party of its right to
object to any discovery request; (b) waiver of any privilege ot protection; or (c) an admission
by any Party regarding the admissibility or relevance at trial of any document, testimony, or
other evidence. Each Party specifically teserves the right to object to the use or
admissibility of all Confidential Discovery Material disclosed, in accordance with applicable

law and Court rules.

Termination of the Litigation

16. This Order shall extend beyond the final conclusion of this Action, and shall
remain in full foree and effect until modified, superseded, or terminated by written
apreement of the Parties or by Ordet of the Court. Within 30 days of the final disposition of
this Action (including appeals, if any), all Confidential Discovery Material and all copies
thereof in the possession of any person who has received such documents pursuant to this
Protective Order shall be destroyed or returned to the producing Party’s counsel, together
with all copies, extracts and summaries thereof, except that the Parties’ counsel shall be
permitted to retain theit working files on the condition that those files will remain
confidential in perpetuity consistent with the terms of this Order. Upon request of the
producing Patty, and in no event later than sixty (60) days after entry of final judgment no
longer subject to further appeal, counsel who received the Confidential Discovery Material
shall deliver a written certification certifying compliance with the terms of this Protective

Order to counsel for the Party that produced the Confidential Discovery Material.

= 10
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 11 of 13

17, Duting the pendency of this case only, this Court shall retain jurisdiction over
all persons subject to this Order to the extent necessary to enforce any obligations arising

hereunder or to impose sanctions for any contempt thereof.

18, ‘This Order may be amended by further stipulation, or if the Parties are unable

to agree, by the Court on the application of either Patty.

  

“t

sone ov atten habicpgerrh RRP ET I et = eee Ateu) Meeoapseeewets teeta a thee en +

 

 

 

 

  

 

 

jC “| ie 5S OOF Ao 4S Sh aor rae + “Tt Sh |
oS Dated: March 2,2020 0 ik ye ,
White Plains, NY “ :
KEANE & BEANE, P.C, i & MILBERT LLP E
Ll ee oy en oo :
“Edwatd J. Phillips Daniel A. Dinggtspn i
Attorneys for Plaintiff Attotneys for ndant i
445 Hamilton Avenue, Suite 1500 1740 Broadway :
White Plains, NY 10601 New York NY 10019 i
(914) 946-4777 (212) 237-1488 ;
(914) 946-6868 (fax) (212) 468-4888 F
ephillips@kblaw,com ddingerson@dglaw.com E
so ORDERED: | i i
Af A
ee ENS :
Hon, Lisa MargarefSmi LO i
United States Magistrat Fi i
-I1-

2027859. 1 32244-0K0) -000

 
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 12 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

---- X

SCUDERIA CAMERON GLICKENHAUS LLC,

Plaintiff, 19 Civ. 10118 (NSR) (LMS)

Vv.
NON-DISCLOSURE

FAST FORWARD COMPOSITES INC., AGREEMENT

Defendant.

--- x

 

I [print name], acknowledge that I have read and

2

 

understand the terms of the Stipulated Confidentiality Agreement and Protective Order in
the above-captioned matter governing the non-disclosure of those portions of Discovery
Materials that have been designated as Confidential Discovery Material.

I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the above-captioned matter have been designated as
Confidential Discovery Material and are thereby confidential by Order of the Court. [agree
to be bound by the Order as a condition of receiving access to, copies of, documents or
information designated Confidential Discovery Material.

I agree that I will not disclose such Confidential Discovery Material or any notes orf
other memoranda ot writings reflecting such Confidential Discovery Material to anyone
other than for purposes of this Action and as specifically authorized under the Order. I
further agree not to use any such Confidential Discovery Material for any purpose other than

this Action.

-12-
Case 7:19-cv-10118-NSR-LMS Document 22 Filed 03/02/20 Page 13 of 13

I agree that my obligation to honor the confidentiality of such Confidential Discovery
Material will continue even after the termination of this Action.

I agree that at the conclusion of the Action I will return all Discovery Materials,
including any Confidential Discovery Material, to the Party or attorney from whom |
received it or destroy such Discovery Materials along with any copies thereof.

By acknowledging these obligations under the Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my
willful violation of any term of the Order could subject me to punishment for contempt of

Coutt.

Dated:

 

[Signature]

-13-

 
MICROFILM

OCT-18-2081 11:41

a
I

"3.00

OCT - 5 2901

  

a TF
ar

CLERK SDNY

 

AES NE REESE S
cep ONE RE RE ot

ot

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee

IN THE MATTER OF RETENTION OF :
SEALED DOCUMENTS IN CIVIL CASES : STANDING ORDE
: M-10-468

ae ree ee ee ee ee eee ee ee eee

MICHAEL B. MUKASEY, CHIEF JUDGE:

Any protective order in any civil case that provi
for the filing of information under seal shall include the

‘following provision:
"Sealed records which have been filed with the clerk shall

be removed by the party submitting them (1) within ninety
(90) days after a final decision is rendered if no appeal is

taken, or (2) if an appeal is taken, within thirty (30) days

after final disposition of the appeal. Parties failing to

comply with this order shall be notified by the clerk that,
should they fail to remove the sealed records within thirty
(30) days, the clerk may dispose of them."

This order will be self-executing, in that the Clerk

will treat all protective orders that direct the sealing of

documents in civil cases as if they contain the above provision.

 

Dated: New York, New York
‘ October 5, 2001

U.S. District Judge

TOTAL F.81

 
